Exhibit 10.54

 
AMENDMENT OF OPTION AGREEMENT




This Amendment to Option Agreement (“Amendment”) is entered into as of October
15, 2013 by and between Mission Broadcasting, Inc. (“Mission”) and Nexstar
Broadcasting, Inc. (“Nexstar”).  Each of Mission and Nexstar may be referred to
herein as a “party” and collectively as the “parties.”


WHEREAS, Mission is the Federal Communications Commission (“FCC”) licensee of
television broadcast station WTVO, Rockford, Illinois (the “Station”).


WHEREAS, Nexstar and Mission are parties to that certain Option Agreement dated
as of November 1, 2004, which outlines the terms and conditions upon which
Nexstar could purchase from Mission the assets of the Station consistent with
the rules and written policies of the FCC (the “Option Agreement”).  Capitalized
terms not otherwise defined herein shall have the meaning assigned to such terms
in the Option Agreement.


WHEREAS, the Option Agreement’s expiration date is the ninth anniversary of the
Option Agreement.


WHEREAS, the parties desire to extend the Option Agreement for an additional ten
(10) year term.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.  
Option Expiration Date.  The parties hereby agree to extend the expiration date
of the Option Agreement to October 31, 2024.



2.  
No Other Amendment.  No terms of the Option Agreement, other than the Option
Expiration Date, are amended or modified by this Amendment, and the Option
Agreement, as so extended hereby, remains in full force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.
MISSION BROADCASTING, INC.
 
 
 
By:/s/Dennis Thatcher
     Dennis Thatcher
     President
 
 
NEXSTAR BROADCASTING, INC.
 
 
 
By:/s/Elizabeth Ryder         
     Elizabeth Ryder
     Senior Vice President & General Counsel


